PRATT, J.
We think the seventh finding of fact is sustained by the evidence. From that it follows that no agreement was reached between the companies as to the crossing. If plaintiff cannot make a satisfactory arrangement, 'it must apply under the railroad act,1 which we believe to be applicable. Judgment affirmed, with costs.

 The railroad act, (Laws 1890, c. 565,) § 12, is as follows: “Every railroad corporation whose road is or shall be intersected by any new railroad, shall unite with the corporation owning such new railroad in forming the necessary intersections and connections, and grant the requisite facilities therefor; and if the two corporations cannot agree upon the amount of compensation to be made therefor or upon the line or lines, grade or grades, points or manner of such intersections and connections, the same shall be ascertained and determined by commissioners, one of whom must be a practical civil engineer and surveyor, to be appointed by the court, as is provided in the condemnation of law; and such commissioners may determine whether the crossing or crossings of any railroad before constructed shall be beneath, at or above the existing grade of such railroad, and upon the route designated upon the map of the corporation seeking the crossing or otherwise.”